In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hurkin-Torres, J.), dated September 19, 2005, which granted the defendants’ motion for summary judgment dismissing the complaint.
*618Ordered that the order is affirmed, with costs.
“To recover damages from an owner of real property for injuries caused by the acts of criminals on the premises, a plaintiff must produce evidence indicating that the owner knew or should have known of the probability of conduct on the part of third persons which was likely to endanger the safety of those lawfully on the premises” (Farrell v Vega, 303 AD2d 716, 716-717 [2003]; see Jacqueline S. v City of New York, 81 NY2d 288, 294-295 [1993]). The defendants made a prima facie showing of their entitlement to summary judgment. In opposition, the plaintiff failed to raise a triable issue of fact. The plaintiff’s conclusory allegations as to prior robberies were patently insufficient to raise triable issues of fact regarding foreseeability (see Sweeney v Port Auth. of N.Y. & N.J., 242 AD2d 569 [1997]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint.
In light of this determination, we need not reach the parties’ remaining contentions. Schmidt, J.P., Spolzino, Florio and Skelos, JJ., concur.